Citation Nr: 0323744	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the throat (left tonsil, soft palate and pharynx), head 
and neck, to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran failed, without explanation, 
to report for his requested hearing before a traveling member 
of the Board scheduled for June 2003.  His request for such a 
hearing is therefore considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).


FINDING OF FACT

There is no relationship between the veteran's squamous cell 
carcinoma of the throat (left tonsil, soft palate and 
pharynx), head, or neck and his military service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the throat (left tonsil, soft 
palate and pharynx), head, or neck was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2002).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The record reflects that the veteran was provided with notice 
of the August 2001 rating decision from which the instant 
appeal originates.  In response to his notice of disagreement 
with the August 2001 rating decision, the veteran was 
provided with a statement of the case in June 2002 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal.  
The Board notes that the June 2002 statement of the case 
provided the veteran with the text of the regulations 
implementing the VCAA.  In addition, the RO, in a May 2001 
correspondence, informed the veteran of the information and 
evidence necessary to substantiate his claim, and advised him 
of what evidence VA was responsible for obtaining and of what 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166, 23,168 - 23,169 (May 8, 2001).  
Moreover, effective December 27, 2001, and January 1, 2002, 
38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.307(a)(6)(ii), 
respectively, were amended to implement the  pertinent 
provisions of the Veterans Education and Benefits Expansion 
Act of 2001 described above.  See 68 Fed. Reg. 34,539-43 
(June 10, 2003).

The record reflects that the RO did not provide the veteran 
with the amended provisions of 38 U.S.C.A. § 1116 and has not 
considered the veteran's claim in light of the amendments to 
38 C.F.R. § 3.309.  The Board nevertheless finds that the 
veteran will not be prejudiced as a result of the Board 
proceeding to decide his claim without first notifying him of 
the above amendments to the law and regulations governing 
claims based on exposure to herbicides in Vietnam.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard the 
Board points out that the RO did not deny service connection 
for squamous cell carcinoma of the throat, head or neck on 
the basis that the veteran had not been exposed to herbicides 
in service.  Moreover, while the veteran contends that his 
squamous cell carcinoma (particularly as affecting his 
throat) falls within the types of respiratory cancer for 
which service connection may be presumed on the basis of 
exposure to herbicides, as will be discussed in further 
detail below, the particular areas of his throat affected by 
the cancer, namely the left tonsil, soft palate and pharynx, 
are not the areas identified in the pertinent laws and 
regulations as subject to the presumption that an existing 
cancer is associated with exposure to herbicides.  The 
removal of the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicides exposure 
is therefore not relevant to the disposition of the instant 
appeal.  The Board consequently finds that further delay of 
the appellate process is not warranted, and will accordingly 
proceed to adjudicate the veteran's claim.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the May 2001 RO correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the record 
reflects that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes that the veteran has not been afforded a VA 
examination addressing whether his squamous cell carcinoma of 
the throat, head, and neck originated in service or was 
present within one year of discharge from service, or 
specifically addressing his contention that his squamous cell 
carcinoma of the throat, head and neck is secondary to 
exposure to herbicides.  As will be discussed in further 
detail below, however, the veteran's service medical records 
are negative for any reference to squamous cell carcinoma, 
and there is no post-service evidence of any squamous cell 
carcinoma until more than 30 years after service.  In the 
absence of medical evidence suggestive of squamous cell 
carcinoma in service or for decades thereafter, and because 
opinion evidence has already been provided by the veteran's 
physician, further development of the medical evidence is not 
required.  38 C.F.R. § 3.159(c)(4) (2002).  

With respect to presumptive service connection on the basis 
of exposure to herbicides, the Board points out that the 
veteran's squamous cell carcinoma affects his left tonsil, 
soft palate, pharynx, head and neck, and that cancer of those 
structures is not subject to presumptive service connection 
under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Moreover, 
while a veteran is not precluded from nevertheless proving 
that a disability resulted from exposure to herbicides in 
service under the provisions of 38 U.S.C.A. § 1110 (West 
2002) and 38 C.F.R. § 3.303(d) (2002), see Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), the Secretary of VA, based on 
a February 1999 report by the National Academy of Sciences 
(NAS), determined that the comprehensive review and 
evaluation of the available literature which NAS conducted in 
conjunction with the report had permitted VA to identify all 
conditions for which the current body of knowledge supported 
a finding of an association with herbicide exposure.  The 
Secretary therefore determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59,232-59,243 (Nov. 2, 1999).  

In light of the above, the Board concludes that further 
development, to include scheduling a medical examination or 
obtaining a medical opinion addressing the etiology of the 
veteran's squamous cell carcinoma or addressing whether any 
herbicide caused the veteran's squamous cell carcinoma of the 
throat, head or neck, is not necessary to decide the claim, 
and is therefore not warranted.  See 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra. 

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of squamous cell carcinoma of the left 
tonsil, soft palate, pharynx, head or neck.

Private medical records for October 2000 to May 2001 show 
that the veteran presented in October 2000 with a two-month 
history of throat problems.  He was thereafter found to have 
squamous cell carcinoma affecting his left tonsil, left 
cervical lymph nodes and right jugular area.  The records 
also show that he received treatment for head and neck 
squamous cell carcinoma of the soft palate and pharynx.

In a November 2000 statement, N.K.S., M.D., indicated that 
the veteran had squamous cell carcinoma of the left tonsil 
with nodes on the left side of the neck.

In a December 2000 statement, J.E.D., M.D., indicated that 
the veteran had "some significant things happen" since 
serving in Vietnam that may be attributable to his time spent 
there.  Dr. J.E.D. noted that the veteran had developed a 
large squamous cell carcinoma of the left tonsil, but he 
concluded that he was unable to rule out whether anything the 
veteran was exposed to was related to the cancer.

In an October 2001 statement, Dr. J.E.D. indicated that the 
veteran had squamous cell carcinoma of the left tonsil 
extending into the palate, with probable left-sided neck node 
metastases or possible right-sided metastases.  He further 
stated that "[i]n looking over all [the veteran's] records 
from the VA, I notice that cancer of the tonsil is not 
related.  However, cancer of the larynx is and lung which are 
pretty much the same situation.  Most cancers of the larynx 
are, as a rule, squamous cell carcinoma, which this is.  
Also, the trachea."  Dr. J.E.D. concluded that there was no 
obvious way to prove one way or the other whether the 
veteran's cancer was caused by Agent Orange.

In June 2003 the veteran submitted an article purportedly 
from a medical database used by VA.  The article states that 
the respiratory tract consists of upper and lower airways, 
and that the structures of the upper airway include the nose, 
pharynx, adenoids, tonsils, epiglottis and larynx.  In an 
accompanying statement, the veteran argued that since the 
tonsils were part of the respiratory tract, the cancer 
affecting his left tonsil was a respiratory cancer for the 
purpose of 38 C.F.R. § 3.309(e).

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
incurrence of a malignant tumor during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2002) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2002) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 
23,166, 23,168 - 23,169 (May 8, 2001).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to add Diabetes Mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure, and to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

The veteran has been diagnosed with squamous cell carcinoma 
of the left tonsil, soft palate and pharynx.  While the 
article submitted by the veteran indicates or suggests that 
those structures are a part of the respiratory system, the 
Board points out that the presumption of service connection 
on the basis of exposure to herbicides is not available to 
just any cancer of the respiratory system, but rather only to 
cancer affecting the lung, bronchus, larynx or trachea.  
Although Dr. J.E.D. essentially argues that a squamous cell 
carcinoma affecting the left tonsil should be accorded the 
same presumption of herbicide causation as a squamous cell 
carcinoma affecting the larynx or trachea, he has not adduced 
any scientific or medical evidence supportive of his opinion, 
or even explained the rationale for his assertion.  In any 
event, the fact remains that the law and regulations 
applicable to the instant appeal do not recognize cancer of a 
tonsil as entitled to a presumption of service connection on 
the basis of herbicide exposure.  The Board notes that a 
squamous cell carcinoma affecting the head or neck also is 
not a disorder that is subject to presumptive service 
connection on an herbicide basis.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e) (2002).  Entitlement to service 
connection for squamous cell carcinoma of the throat, head 
and neck on a presumptive basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
squamous cell carcinoma of the throat, head and neck resulted 
from exposure to herbicides in service under the provisions 
of 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2002).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for any evidence of 
squamous cell carcinoma affecting the left tonsil, soft 
palate, pharynx, head or neck, and there is no post-service 
medical evidence of squamous cell carcinoma until decades 
after service.  None of the clinical treatment records on 
file suggests any relationship between the veteran's squamous 
cell carcinoma and his period of service.  Although Dr. 
J.E.D. indicated that the squamous cell carcinoma might be 
related to service, he was clearly basing his opinion on the 
veteran's exposure to herbicides in service (and not on any 
other incident of service), and he in any event admitted that 
he was uncertain as to whether the cancer was in fact related 
to the veteran's period of service.  In essence, Dr. J.E.D. 
concluded only that it was possible that the veteran's 
squamous cell carcinoma was related to his exposure to 
herbicides in service.  The Board consequently finds that Dr. 
J.E.D.'s opinion is only minimally supportive of the 
veteran's claim.  The opinion clearly provides no basis for 
concluding that it is at least as likely as not that the 
veteran's squamous cell carcinoma of the throat, head and 
neck was related to military service.  Indeed, it appears 
clear from his statements that he concluded that neither he 
nor anyone else could say what effect exposure to Agent 
Orange during service may have had on the development of the 
veteran's cancer.  

In addition, while the veteran himself contends that his 
squamous cell carcinoma of the throat, head and neck is 
related to service, and in particular that the cancer was 
caused by exposure to herbicides, the record contains no 
probative medical or scientific evidence supportive of his 
contention, and there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions; his statements as to medical causation therefore do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002)).  
Moreover, as noted before, the Secretary of VA has 
determined, based on an NAS report issued in February 1999, 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  In other words, there is no competent 
medical evidence linking any current squamous cell carcinoma 
of the throat, head and neck to herbicide exposure in 
service, and the evidence, when viewed as a whole, indicates 
that the veteran's squamous cell carcinoma of the throat, 
head and neck did not originate in service, but rather 
originated many years after service, and bears no etiological 
relationship to service.

In sum, the veteran is not entitled to presumptive service 
connection for squamous cell carcinoma of the throat (left 
tonsil, soft palate and pharynx), head and neck under 
38 U.S.C.A. § 1116, or under 38 C.F.R. § 3.309(e), and the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for squamous cell 
carcinoma of the throat (left tonsil, soft palate and 
pharynx), head and neck, including on the basis of exposure 
to herbicides in service.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  His claim is 
accordingly denied.   


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the throat (left tonsil, soft palate and pharynx), head, 
or neck, to include on the basis of exposure to herbicides, 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



